Citation Nr: 0816806	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-00 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating greater than 30 
percent prior to April 16, 2001 for bipolar disorder. 

2.  Entitlement to an effective date earlier than April 16, 
2001 for a 100 percent rating for a bipolar disorder.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1972 to April 
1977. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1993 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied a 
compensable rating for an anxiety neurosis. 

In January 1994, the RO granted an increased rating of 10 
percent for anxiety neurosis.  In a May 1995 supplemental 
statement of the case, the RO determined that the anxiety 
neurosis and separately service-connected narcolepsy had 
progressed into a single disorder, diagnosed as bipolar 
disorder.  The RO granted an increased rating of 30 percent, 
effective September 8, 1992, the date of receipt of the claim 
from which this appeal arises.  

In April 2003, the RO granted an increased rating of 50 
percent for bipolar disorder, effective April 16, 2001.  In 
April 2004, the RO granted an increased rating of 100 
percent, effective April 16, 2001.  

In November 1996 and in March 2000, the Board remanded the 
claim for further development, and it is now before the Board 
for adjudication. 

In January 2005, the veteran requested a hearing before the 
Board sitting at the RO but withdrew the request in writing 
in April 2007. 


FINDINGS OF FACT

1.  The veteran's service-connected anxiety neurosis 
progressed to a current diagnosis of bipolar disorder. 

2.  The veteran's claim for a compensable rating for then-
diagnosed anxiety neurosis was received on September 8, 1992. 

3.   From September 8, 1991, one year prior to the date of 
claim, to January 8, 1993, competent medical evidence showed 
that the veteran's mental disorder was manifested by cycles 
of hallucinations, suicide attempts, memory loss, and limited 
judgment and insight.  The veteran had experienced two failed 
marriages.  The veteran had difficulty to maintaining full 
time employment, had been hospitalized on occasion for mental 
health disorders, and was prescribed medicine for depression 
and manic symptoms.  The veteran's symptoms were indicative 
of a considerable impairment of social and industrial 
adaptability.  

4.  From January 8, 1993 to April 16, 2001, the veteran's 
bipolar disorder was stable, without alcohol abuse.  The 
veteran was in compliance with medication and started a new 
domestic relationship.  There was some decreased work 
efficiency related to depressed mood, anxiety, 
suspiciousness, sleeplessness, and occasional memory loss.  
However, there were no panic attacks, thought or speech 
deficits, inability to understand complex commands, or 
suicidal ideations.  The veteran maintained a relationship 
with his wife and her children and was able to interact with 
others to the extent that he was both self-employed and 
successfully employed at a business.  There was no evidence 
of violence or impaired impulse control.  


CONCLUSIONS OF LAW
1.  The criteria for a staged rating of 50 percent but not 
greater from September 8, 1991 to January 8, 1993 have been 
met.  The criteria for a rating greater than 30 percent 
thereafter until April 16, 2001 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.132, Diagnostic Codes 9205, 9206, 9207 (1992); 4.130, 
Diagnostic Codes 9211, 9432, 9433 (2007). 
2.  The criteria for an effective date earlier than April 16, 
2001 for a 100 percent rating for bipolar disorder have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007). 
.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the initial decision that is the basis 
of this appeal was already decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 
2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial decision, the RO did not err in not providing 
such notice.  Rather, the appellant has the right to a 
content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44. 

Here, the RO provided correspondence in August 2003.  The 
applicable diagnostic code does not contain requirements for 
special measurements or test results.  The notice incorrectly 
referred to another mental disorder for which the veteran has 
never been diagnosed.  The notice requirements have not been 
satisfied with respect to requests for all evidence in the 
veteran's possession relevant to the claim and for specific 
lay or medical evidence of how the severity of the disability 
had an effect on the claimant's employment and daily life.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake at 46.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  While the 
RO referred to an incorrect mental illness in the notice, the 
veteran was not confused by this as he continued to refer to 
his bipolar disorder in subsequent correspondence of August 
2004 and January 2005.  Furthermore, the veteran provided 
specific testimony and referred to other documents of record 
related to the effect of his bipolar disorder on his 
occupational and daily life.  The Board concludes that the 
deficient notice did not affect the essential fairness of the 
adjudication because the veteran demonstrated actual 
knowledge of the requirements and based on the various 
notices provided to him, which included the statement of the 
case and the supplemental statements of the case, was 
reasonably expected to understand what was needed in his 
case.  
 
In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
several medical examinations.  It is noted that the Board 
remanded the case in March 2000 for the RO to obtain 
additional private medical records and additional medical 
information or an examination.  The veteran responded and 
completed an authorization form for another medical facility.  
In addition, the veteran was scheduled for two examinations 
but did not report for those examinations.  A VA examination 
was eventually conducted in December 2003.

In the March 2000 remand, the Board requested that a 
psychiatrist review the entire medical record and assign a 
Global Assessment of Functioning (GAF) score indicating the 
level of impairment produced by the psychiatric disability 
since 1993.  The GAF score is a numerical scale for reporting 
a clinicians judgment of an individuals overall level of 
functioning and is a component of the multiaxial assessment 
process set forth in the American Psychiatric Association 's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  Nomenclature employed in VA diagnostic 
codes is based on DSM-IV but does not include citations to 
the GAF score.  Rather, ratings are based on a narrative 
description of symptomatology indicative of varying levels of 
social and occupational impairment.  38 C.F.R. § 4.130.  The 
Board notes that the Veteran's Health Administration (VHA) 
acknowledged that VA examiners often recorded the score since 
1991, but did not direct that it be recorded as part of a 
mental health examination until the start of fiscal year 
1998.  VHA Directive 97-059 (November 25, 1997).  

In this case, a VA examiner in December 2003 provided a GAF 
score associated with his examination and noted that he 
reviewed all earlier reports but did not assign a score to 
earlier examinations performed by other clinicians since 1993 
as requested.  A remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

However, the Board concludes that the failure of the post-
remand examiner to assign GAF scores to earlier examinations 
was not prejudicial to the veteran.  The Board finds that the 
examiner substantially complied with the remand instructions 
by reviewing all previous examinations since 1976 and 
summarizing the history of the veteran's disorder, treatment, 
and the impact of the disorder on his level of social and 
occupational functioning over this period of time.  In an 
April 2004 rating decision, the RO considered the GAF scores 
that were included in examinations in 2002 and 2003.  The 
Board finds that for any earlier examinations that did not 
include a GAF score, the reports contained sufficient 
narrative comments to provide an adequate clinical assessment 
of the veteran's then-current symptomatology and to assess 
the impairment of function necessary to apply the criteria of 
the applicable diagnostic codes.  These reports will be 
discussed at length below.  The Board further concludes that 
an additional remand solely to obtain GAF scores assigned by 
a contemporary examiner to the observations of an earlier 
examiners would add no additional probative value, would not 
alter the substantive narrative description already of 
record, and would only further delay the award of increased 
benefits provided by this decision. 

The veteran contends that his bipolar disorder warranted a 
100 percent evaluation since the date of a claim in 1988.  

Generally, the effective date for an increased rating is the 
date of receipt of the claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  If, however, 
the claim is filed within one year of the date that the 
evidence shows that an increase in disability has occurred, 
the effective date is the earliest date as of which an 
increase is factually ascertainable (not necessarily the date 
of receipt of the evidence).  38 C.F.R. § 3.400(o)(2).  See 
also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997). 

The veteran contends that he submitted a claim for a 
compensable rating for anxiety neurosis in 1988.   A claim 
was received by the RO in May 1988.  However, the RO denied a 
compensable rating for anxiety neurosis in September 1988 and 
informed the veteran in correspondence in October 1988.  The 
veteran did not express disagreement within one year and the 
decision became final.  38 U.S.C.A. § 7105 (West 2002).  

The claim for a compensable rating for anxiety neurosis was 
received by the RO on September 8, 1992.  In May 1995, the RO 
granted an increased rating of 30 percent, effective the date 
of claim.  The veteran expressed timely disagreement with the 
decision in February 1992 and perfected a timely substantive 
appeal in March 1993.  Therefore, the Board must determine 
whether evidence showed an increased disability one year 
prior to that date or later.  

In March 1977, a military physician diagnosed the veteran 
with severe anxiety neurosis and syndrome of narcolepsy 
manifested by sleep paralysis, hypogogic hallucinations, and 
possible cataplexy.  A Physical Evaluation Board found the 
veteran unfit for further service, and he was transferred to 
the temporary disability retired list, effective April 15, 
1977.  In July 1977, the RO granted service connection for 
anxiety neurosis and narcolepsy, effective the same date.  

Private hospital records from 1977 to 1988 showed that the 
veteran received inpatient treatment on several occasions for 
symptoms of substance abuse, anxiety, depression, auditory 
hallucinations, and insomnia with a history of several 
suicide attempts.  In October 1985, the private attending 
physician diagnosed major depression and alcohol abuse.  In 
June 1988, a private attending physician diagnosed dysthymic 
disorder and alcohol abuse.  In August 1988 after one month 
of inpatient treatment at a VA hospital, the attending 
physician reviewed the veteran's history of treatment to date 
and diagnosed bipolar disorder and polysubstance dependence.  
In subsequent private and VA medical records, which will be 
discussed in more detail below, medical providers narrowed 
their diagnoses of the veteran's mental health symptoms to a 
single psychotic or mood disorder, variously termed bipolar, 
depressive, manic, or schizoaffective disorders, combined 
with polysubstance abuse.  Anxiety neurosis was mentioned in 
history and anxiety was noted as a symptom of bipolar 
disorder, but anxiety neurosis no longer appeared as a 
diagnosis after 1977.  

If the diagnosis of a mental disorder is changed, rating 
adjudicators must determine whether the new diagnosis is a 
progression of the prior diagnosis, correction of an error in 
diagnosis, or the development of a new and separate 
condition.  38 C.F.R. § 4.128 (1992); 38 C.F.R. § 4.125 
(2007).   Here, after review of the entire medical history, 
the Board concludes that the weight of medical evidence 
showed that the veteran's service-connected anxiety neurosis 
was found to have progressed to a single psychotic or mood 
disorder.  Therefore, the rating criteria for psychotic or 
mood disorders such as bipolar, depressive, manic, or 
schizoaffective disorders are for application to determine 
when an increase in disability occurred.  

The Board also concludes from a review of the record of 
notices of disagreement, substantive appeals, veteran's 
statements in support of his claim, and previous Board 
remands that the veteran's appeal is for consideration of an 
increased rating for bipolar disorder greater than the staged 
ratings currently in effect since the receipt of his claim in 
September 1992 or up to one year earlier if factually 
ascertainable.  The Board acknowledges that the veteran's 
most recent expressions of disagreement in August 2004 and 
January 2005 indicate his desire for a 100 percent rating for 
the entire period because of social and industrial impairment 
as shown in part by a total disability award from the Social 
Security Administration.  Therefore, as he was awarded a 100 
percent rating effective April 16, 2001, an issue on appeal 
is for an earlier effective date for a 100 percent rating.  
However, in a statement in support of his claim in September 
1992, substantive appeal in March 1993, and statements in 
April and June 1994, the veteran reported that the symptoms 
of his service-connected mental disorder had become more 
severe and that he sought a higher evaluation.  In 1996 and 
2000, the Board characterized the issue as a claim for an 
increased evaluation greater than 30 percent.  As the veteran 
has perfected an appeal of a decision on his claim received 
in September 1992, the Board must also evaluate whether an 
increased rating of less than 100 percent is warranted during 
the pendency of the appeal.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, (U.S. Vet. App. Nov. 19, 2007). 

Rating criteria for mental disorders changed effective 
November 7, 1996.  See 
61 Fed. Reg. 52695 (Oct 8, 1996).  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant generally applies.  However, only 
the former criteria can be applied for the period prior to 
the effective date of the new criteria, but both the old and 
new criteria can be applied as of that date.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).  

Under the old criteria, bipolar disorder, depression, and 
schizoaffective disorder were rated under a General Rating 
Formula for Psychotic Disorders.  A 30 percent rating was 
warranted for definite impairment of social and industrial 
adaptability.  A 50 percent rating was warranted for 
considerable impairment of social and industrial 
adaptability.  A 70 percent rating was warranted for lesser 
symptomatology than for a 100 percent rating but such as to 
produce severe impairment of social and industrial 
adaptability.  A 100 percent rating was warranted for active 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  38 C.F.R. § 4.132, Diagnostic Codes 9205, 
9206, 9207 (1992).  
After November 1996, psychotic and mood disorders are rated 
under the General Rating Formula for Mental Disorders.  Under 
the newer criteria, a 30 percent rating  contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Codes 9211, 9432, 9433 (2007). 

A 50 percent disability rating contemplates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

 A 70 percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 
Finally, a 100 percent disability rating for psychiatric 
disabilities contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id. 
In July 1988, the veteran was admitted to a VA medical center 
detoxification unit for treatment for symptoms of alcohol 
abuse.  The attending physician noted the veteran's reports 
of a post-service history of three civil offenses for 
intoxication and two failed marriages.  The veteran also 
reported that alcohol abuse had affected his work as an 
electrician.  The physician also noted the veteran's reports 
of pre-service drug abuse and post-service treatment at 
private facilities for severe anxiety, depression, auditory 
hallucinations, insomnia, narcolepsy, and several suicide 
attempts.  The physician noted that the veteran successfully 
completed his units' treatment program although the veteran 
was hyperactive, argumentative, and anxious much of the time.  
The physician diagnosed bipolar disorder and polysubstance 
dependence and prescribed medication for depression, manic 
symptoms, and prevention of alcohol abuse.  The veteran 
received similar treatment at the same VA facility again in 
October 1989. 
In February 1991, the veteran was hospitalized at a VA 
facility for symptoms of chest pain and alcohol abuse.  No 
mental disorders were noted.  In June and July 1991, the 
veteran was treated at a private hospital and private 
outpatient clinic for alcohol intoxication and dependence.  
Physicians noted that the veteran was initially 
uncooperative, and agitated with hallucinations and 
delusions, confused speech, limited insight, poor judgment 
and some memory loss.  They noted that another personal 
relationship had recently dissolved.  At the end of 
treatment, an attending physician noted improvement in 
speech, memory, and thought process but that the veteran 
remained mildly depressed and potentially suicidal but with 
no delusions or hallucinations.  A hospital physician 
diagnosed alcohol dependence but no mental disorders.  
However, the physician continued the veteran's anti-
depressive medication.  
In January 1992, the veteran was granted Social Security 
Administration disability benefits for mood or affective 
disorders and psychoactive substance dependence disorder.  
The onset of disability was established as April 1991.  The 
SSA medical examiner referenced private and VA medical 
reports that are of record and were discussed above.  The 
examiner also noted that the veteran had a college degree in 
addition to skills as an electrician.  In an associated 
questionnaire, the veteran stated that he was able to perform 
the activities of daily living but that he had been homeless 
several times over the previous four years.  He stated that 
he had tried to obtain employment on several occasions but 
was fired for unsafe work practices. He stated that he had 
difficulties with concentration and sleeplessness at night 
and that he often fell asleep during the day.  
In July 1992, a mental health examiner at the outpatient 
clinic noted that the veteran experienced some delusions and 
hallucinations and displayed poor insight.  He diagnosed 
mixed bipolar disorder with psychotic features, alcohol 
abuse, and schizotypal personality disorder.  Also in July 
1992, he was seen at the Oconee Center.  He reported that he 
was depressed due to the break up of a two-year relationship.  
Mental status examination revealed a labile affect and that 
the veteran was experiencing hallucinations.  The current GAF 
was assessed at 30 ((behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas) and the GAF during the past year was 45 (serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)).  Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994).  Shortly 
thereafter, from August 1992 to September 1992, the veteran 
was hospitalized at a VA facility for symptoms of depression, 
auditory hallucinations, and temporary memory loss but 
without suicidal ideations.  The attending physician noted 
that the veteran's depression improved with group and 
individual treatment.  The physician recommended outpatient 
therapy, continued the medications, and noted that the 
veteran was employable.  The diagnosis was moderate bipolar 
disorder.
In January 1993, a VA mental health examiner noted the 
veteran's reports of unemployment for the previous four years 
with periodic episodes of depression, anxiety, unwarranted 
suspicion, and auditory hallucinations but no suicidal 
ideations. The examiner noted that the veteran was coherent 
and oriented with no memory deficits and fair insight and 
judgment.  The veteran was in a functional domestic 
relationship.  The examiner diagnosed mixed manic depressive 
illness and alcohol dependence in remission.  The VA examiner 
provided a substantially similar report in July 1993.  
Medical records from a private mental health clinic from July 
1993 through October 1994 showed generally stable symptoms 
with periodic deterioration and improvement in depression and 
the intermittent occurrence of hallucinations, often 
resulting from changes in use of medication.  The providers 
did not note any symptoms of alcohol abuse during this time.  
In a March 1994 notice of disagreement, the veteran contended 
that a 100 percent rating was warranted because he had been 
provided a temporary military disability at 50 percent in 
1977, a total and permanent rating by SSA in 1992, and that 
he had not obtained substantially gainful employment for an 
extended time.  In an April 1994 substantive appeal, the 
veteran stated that he had not been regularly employed since 
1992 but did perform occasional contract work as an 
electrician.  He stated that he had experienced alienation 
from his brothers, his children and two failed marriages as 
well as two other failed relationships.  The veteran's 
written statements were thoughtful and coherent. 
In a September 1994 RO hearing, the veteran stated that he 
regularly experienced episodes of narcolepsy, cataplexy, and 
nocturnal paralysis.  He stated that he was not employed and 
could not drive an automobile because of the sleep related 
symptoms but was able to perform housework.  In October 1994, 
a VA physician conducted a general medical examination.  He 
noted the veteran's reports of abstention from alcohol since 
1992 and remission of his manic symptoms for two years with 
the regular use of medication.  He stated that there was no 
current evidence of cataplexy or narcolepsy and that the 
latter may have been misdiagnosed in the past.  He further 
stated that there was no evidence of anxiety and that the 
manic depressive illness was in remission.  However, the VA 
mental health examiner from 1993 also conducted an 
examination, noting that the veteran had not been 
hospitalized for two years and had married.  However, this 
examiner noted continued hyperactivity, nightmares, auditory 
delusions, and mood swings, and continued to diagnose manic 
depressive illness.  

In August 1995, the RO denied the veteran's claim for a total 
disability rating based on individual unemployability (TDIU)

In September 1996, the veteran was treated at a private 
hospital for symptoms of gastric distress after having 
ingested excessive medication together with alcohol.  The 
attending physician noted that the veteran denied any 
suicidal intention, was doing well prior to the event, and 
intended to return to work the next day.  

In correspondence in April 1997, the veteran reported that he 
had discontinued his employment because he had three 
workplace accidents that he attributed to his psychiatric 
symptoms.  In September 1997, the veteran's employer reported 
that the veteran had been employed full time as an 
electrician from October 1995 to June 1997.  No concessions 
for disability were necessary nor was any time from work lost 
due to disability.  The employer indicated that the reason 
for termination of employment was that the veteran desired to 
be self-employed.  

In December 1997, a VA social worker conducted a social and 
industrial capacity survey.  The counselor noted that the 
veteran was in the third year of marriage for the third time.  
He was estranged from his children of an earlier marriage but 
had some relationship with his wife's three children.  
However, his wife also suffered from mental illness, and the 
veteran reported occasions when he left home to live with his 
mother or "in the woods."  He reported that he had no 
friends or recreational activities and that he worked 
individual jobs on his own as an electrician except for a 
recent period with a contracting firm.   The same month, a VA 
physician examined the veteran and noted the veteran's 
reports of no recent suicidal ideations or auditory 
hallucinations.  However, he did report increasing 
irritability, sleep disturbance, unwarranted suspicion, 
hyperactivity, depression, and mood swings.  The veteran had 
no communication or thought process deficits, inappropriate 
behavior, neglect of hygiene, memory loss, panic attacks, 
impaired impulse control, or obsessive or ritualistic 
behavior.  The physician noted that the veteran could perform 
the civilities of daily living and manage his own affairs.  
The physician diagnosed mixed manic depressive illness, well 
controlled with medication and inactive alcohol dependence.  

In February 1999, the veteran refused an additional VA 
examination.  In October 1999, the veteran stated that his 
efforts at self employment led to bankruptcy in 1998 and that 
he was about to lose his home.  In November 1999, a VA 
physician at an outpatient mental health clinic noted that 
the veteran had become very depressed over marital 
difficulties and a separation from his wife and had made cuts 
on both wrists and ankles.  However, the physician noted on 
examination that the veteran was not suicidal or overly manic 
or depressed, was trying to continue work as an electrician, 
and intended to resume living at home with his wife.  In a 
January 2000 statement, the veteran reported that he 
continued to be unable to obtain regular employment.  

In September 1999, the RO again denied a claim for TDIU.

In April 2001, a VA physician at a Medical Center noted that 
the veteran was admitted after experiencing a seizure.  The 
veteran reported being homeless, not taking his psychiatric 
medication, and on probation for charges of a criminal 
assault.  He reported having lost all his possessions and 
medication upon separation from his wife in August 2000 and 
had subsequently been living in temporary quarters and 
engaging in improvident behaviors including alcohol abuse.  
The veteran stated his desire to correct his medical and 
legal problems so that he could seek work as a master 
electrician in another state.  He stated that he had 
published news articles and taught religious education in the 
past.  The physician noted that the veteran was tearful, 
depressed, and anxious but was alert and oriented with no 
overt paranoid or delusional thinking.  His speech was 
coherent with no cognition deficits and with fair insight and 
judgment.  He diagnosed bipolar disorder and alcohol 
dependence and assigned a Global Assessment of Functioning 
(GAF) score of 55, indicating moderate difficulty in social 
and occupational functioning.  See Quick Reference Guide to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).  The 
veteran began a treatment program but was again admitted in 
August 2001 for the same symptoms, indications of non-
compliance with medication, and alcohol abuse.  In February 
2002 through March 2002, the veteran was again admitted for 
treatment following an attempted suicide by overdose of 
prescription medication.  

In December 2003, a VA contract psychiatrist summarized the 
veteran's entire history and conducted a mental status 
examination.  The psychiatrist noted the veteran's "chaotic 
lifestyle" including homelessness, numerous periods of 
hospitalization, intermittent employment, and substance 
abuse.  However, the psychiatrist also noted that medication 
had been effective when used regularly and that the veteran 
reported sobriety for the previous six years.  On 
examination, the psychiatrist noted normal orientation, 
communication, and speech and appropriate behavior, 
appearance, and hygiene. The veteran did not experience panic 
attacks or exhibit obsessional behavior but did have mild, 
barely audible hallucinations.  Affect and mood were abnormal 
with impaired impulse control.  Thought process, abstract 
thinking and judgment were normal but there was some memory 
loss and suicide ideation as evidenced by several attempts in 
the previous five years.  The psychiatrist diagnosed severe 
bipolar disorder, a severe sleep disorder, and exalted mood 
alternating with suicide ideation that he noted to be typical 
of the bipolar disorder.  The psychiatrist also stated that 
the veteran's alcohol abuse was related to his bipolar 
disorder because of his inability to control risky impulsive 
behavior.  He stated that the veteran could intermittently 
perform the activities of daily living including self-care 
and management of personal affairs but had difficulty in 
establishing social and work relationships because of a lack 
of commitment to the associated obligations.  He further 
stated that the veteran posed a danger to himself and others 
because he potentially might succeed in his suicide attempts.  
The psychiatrist assigned a GAF of 45, indicating serious 
impairment of social and occupational functioning.  

First, the Board concludes that an increased staged rating of 
50 percent but not greater was warranted under the old 
criteria from September 8, 1991 (one year prior to the date 
of receipt of claim) until January 8, 1993.  Records of VA 
treatment in 1988 and 1991 had established that the veteran 
was experiencing cycles of symptoms and behavior that 
included hallucinations, delusions, depression, suicide 
attempts, memory loss, and limited judgment and insight.  The 
veteran had experienced two failed marriages.  Despite a 
college degree and skills as an electrician, the veteran was 
having difficulty maintaining full time employment.  The 
veteran also had been hospitalized on occasion and was 
receiving prescription medicine for depression and manic 
symptoms.  A VA contract psychiatrist in 2003 noted that a 
lack of control over risky behavior such as non-compliance 
with medication and alcohol abuse was behavior symptomatic of 
bipolar disorder.  The Board concludes that the overall 
symptomatology during this period is best evaluated as a 
considerable impairment of social and industrial 
adaptability.  After a period of hospitalization in June 
1991, it was noted that he was mildly depressed, potentially 
suicidal and did not have hallucinations or delusions.  After 
hospitalization in September 1992, the diagnosis was moderate 
bipolar disorder and the veteran was considered employable.  
These findings more nearly approximate definite impairment 
but based on the severity of the symptoms that required 
hospitalization and as the medical evidence of record shows 
periods when the symptomatology more nearly approached 
considerable impairment, the benefit of the doubt will be 
given to the veteran and a 50 percent rating will be 
assigned.  A higher rating characterized as severe impairment 
was not warranted because the veteran did respond to 
treatment, returned to the community, and was able to restart 
some personal relationships and work at occasional self-
employment projects.  

Next, the Board concludes that a staged rating greater than 
30 percent for bipolar disorder was not warranted between 
January 8, 1993 and April 16, 2001 under either the old or 
new regulations.  Starting in January 1993, examiners noted 
that the veteran's bipolar disorder was less severe with 
several examiners noting that his symptoms were stable or 
that the disorder was in remission.  The veteran had 
terminated alcohol abuse, was noted to be more compliant with 
medication, and had started a new domestic relationship.  He 
reported that he took on occasional self-employment as an 
electrician and was successful at full time employment from 
1995 to 1997.  Although the veteran stated at his September 
1994 hearing that he could not drive an automobile and that 
he experienced narcolepsy, cataplexy, and nocturnal 
paralysis, a medical examiner one month later found no such 
symptoms, disorders, or incapacity.   

The Board acknowledges that the veteran was granted 
disability benefits by SSA.  Although generally VA is not 
bound by that determination, it is pertinent to the claim.  
Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992).  
However, in this case the adjudication in 1992 was based on 
prior medical reports.  Here, medical evidence starting in 
1993 showed improvement in the veteran's social and 
occupational adaptability so that a characterization of 
"definite" but not "considerable" under the old criteria 
is most representative.  A 30 percent rating under the new 
regulations was also warranted because the veteran had some 
decreased work efficiency related to depressed mood, anxiety, 
suspiciousness, sleeplessness, and occasional memory loss.  
However, a higher rating was not warranted because there were 
no panic attacks, thought or speech deficits, inability to 
understand complex commands, or suicidal ideations.  The 
veteran reportedly had no friends or close relationships with 
his children, but did maintain some relationship with his 
wife and her children and was able to interact with others to 
the extent that he contracted for individual work and was 
successfully employed at a business.  There was no evidence 
of violence or impaired impulse control.  The veteran and his 
physicians noted an overdose of prescription medication in 
1996 and cuts on wrists and ankles in 1999 but did not 
classify the events as suicide attempts.  Moreover, the 
veteran's employer reported that the veteran left employment 
to work for himself.  His disability was not reported as a 
factor that kept him from being able to continue his 
employment.  

Finally, the Board concludes that an effective date earlier 
than April 16, 2001 for a 100 percent rating is not warranted 
because a level of disability meeting the criteria for a 100 
percent rating was not met prior to that date.  VA medical 
reports in April 2001 showed for the first time that the 
veteran had engaged in violent behavior as noted by his 
report of criminal charges for battery.  His domestic 
relationship dissolved, and the veteran returned to the abuse 
of alcohol and other risky behavior.  It was at that point 
that the condition was assessed predominantly as severe by 
medical providers and GAF scores of 35 to 40 were assigned, 
which indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR there is major impairment in several areas, 
such as work, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See DSM IV, supra.  GAF scores of 45 to 50 
were also provided after April 16, 2001, which indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  Although the veteran 
reported financial difficulties in 1999 and marital 
dissolution and homelessness in 2000, there is no medical 
evidence that the medical symptoms of his disorder became so 
severe as to warrant a total rating until April 2001.  

Finally, the Board notes that bipolar disorder is not the 
only diagnosed psychiatric disability.  As the symptoms of 
other disorders have not been disassociated from those 
attributable solely to bipolar disorder, the Board has 
considered all psychiatric symptomatology in this decision, 
including alcoholism which the medical evidence states is due 
to bipolar disorder.

Further, the Board notes that while there are indications 
that the veteran's bipolar disorder necessitated periods of 
hospitalization and the veteran was intermittently unemployed 
during some periods of time covered by the appeal, the rating 
criteria contemplates social and occupational impairment 
caused by the disorder.  The symptoms of the veteran's 
progressive mental disorder are not so unusual as to render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
Board concludes that the criteria for submission for 
assignment of extraschedular ratings pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An increased rating of 50 percent from September 8, 1991 to 
January 8 1993, but not greater than 30 percent thereafter 
until April 16, 2001, is granted subject to the legal 
criteria governing the payment of monetary benefits.

An effective date earlier than April 16, 2001 for a 100 
percent rating for bipolar disorder is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


